DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-7, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       A) Applicant recites the phrase “whose other end side” in claim 4. The recited structure applicant is intending to refer to is unclear and awkwardly recited. 

 B)  Applicant recites “the second surface” in claim 5. The structure applicant is intending to refer to is unclear.  In addition, the recited limitation lacks proper antecedent basis since “a second surface”, or similar language, was never previously recited. 
C)	The term “wide” recited in claim 10 is a relative term which renders the claim indefinite. The term “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

D)	The term “long” recited in claim 15 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

E)  Claims 5-7 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 8-10, 12 and 17-18 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (JP 2016101653A). 

6. 	Regarding to Claim 1, Tsuchiya discloses a staple removal device [as can be seen from Figures 1 and 3 in Tsuchiya] comprising: a placement portion (sheet mounting table 10, 410, as can be seen from Figure 1 and 3 in Tsuchiya) on which a paper bundle (bundle 100, as can be seen from Figure 1 in Tsuchiya) bound by a staple (Staple A, as can be seen from Figures 3 and 6 in Tsuchiya) including a crown portion and a pair of leg portions is placeable [as can be seen from Figure 1 in Tsuchiya], the paper bundle (100) including a first paper surface (top surface of 100, as can be seen from Figure 6 in Tsuchiya) on which the crown portion is exposed [Figure 6 in Tsuchiya]; a moving portion (611) which is arranged at a position facing the first paper surface (top surface of 100) in a state where the paper bundle (100) is placed on the placement portion (10, 410) [as can be seen from Figure 6 in Tsuchiya], and is movable in a direction along the first paper surface (top surface of 100) [as described in paragraph 0037 of the machine translation of Tsuchiya], the moving portion (611) including a tip end portion (tip of 611, as can be seen from Figure 6 in Tsuchiya) which is inclined in a wedge shape toward a tip end thereof [as can be seen from Figure 6 in Tsuchiya]; a driving portion (620, 630, 640) configured to move the moving portion (611) toward the crown portion in the state where the paper bundle (100) is placed on the placement portion (10, 410) and to insert the tip end portion between the crown portion and the first paper surface [as described in paragraph 0034-0037 of the machine translation and can be seen from Figure 6 in Tsuchiya]; and an abutment portion (tip portion of movable blade 612) which is arranged at a position facing the first paper surface in the 

7. 	Regarding to Claim 2, Tsuchiya discloses the staple removal device according to claim 1, wherein the abutment portion (tip portion of 612) is movable in a direction away from the first paper surface (top surface of 100) [as can be seen from Figure 6 in Tsuchiya], and moves in the direction away from the first paper surface (top surface of 100) following movement of the crown portion when the crown portion is moved in the direction away from the first paper surface by an inclined surface of the tip end portion (tip of 611) as the tip end portion (tip of 611) is inserted between the crown portion and the first paper surface (top surface of 100) and moved in the insertion direction  [as can be seen from Figure 6 in Tsuchiya. In addition, note that an operator is capable of using the apparatus disclosed by Tsuchiya in the recited manner].

8.	Regarding to Claim 3, Tsuchiya discloses the staple removal device according to claim 2, wherein the tip end portion (tip of 611) includes a first surface (a bottom surface of tip of 611) which faces the first paper surface (top surface of 100) [as can be seen from Figure 6 in Tsuchiya], and a second surface (an upper surface of tip of 611) located on a side opposite to the first surface (bottom surface of tip of 611), and the abutment portion ( tip portion of 612) is configured to be abutted against the second surface (upper surface of tip of 611) after the tip end portion (tip of 611) is inserted between the crown portion and the first paper surface (top surface of 100) [as can be seen from Figure 6 in Tsuchiya], and the abutment portion (tip portion of 612)  moves in the direction away from the first paper surface (top surface of 100) while being abutted against an inclined surface of the second surface (upper surface of tip 611) when the tip end portion (tip of 611) moves between the crown portion and the first paper surface (top surface of 100) in the insertion direction [as can be seen from Figure 6 in Tsuchiya. In addition, note that an operator is capable of using the apparatus disclosed by Tsuchiya in the recited manner].

9.	 Regarding to Claim 4, Tsuchiya discloses the staple removal device according to claim 2, further comprising: a body portion (a body portion of 600, as can be seen from Figure 3-6 in Tsuchiya); and a support portion (movable blade 612, as can be seen from Figure 6 in Tsuchiya) whose other end side is rotatably supported by the body portion (600) such that one end side thereof is separable from the first paper surface (top surface of 100), wherein the abutment portion (tip portion of 612) is supported on the one end side [as can be seen from Figure 6 in Tsuchiya].

10.	Regarding to Claim 5, Tsuchiya discloses the staple removal device according to claim 4, wherein the abutment portion (tip portion of 612) is arranged at a position facing a first position of the first paper surface (top surface of 100) located downstream of the crown portion in the insertion direction [as can be seen from Figures 1-6 in Tsuchiya], and the support portion (612) allows the abutment portion (tip portion of 612) to be abutted against the second surface after the tip end portion (tip of 611) passes the first position [as can be seen from Figure 1-6 in Tsuchiya. In addition, note that an operator is capable of using the apparatus disclosed by Tsuchiya in the recited manner].


11. 	Regarding to Claim 8, Tsuchiya discloses the staple removal device according to 1 wherein the abutment portion (tip of 612) includes a recessed portion cut out (opening in 612, as can be seen from Figure 6 in Tsuchiya) at a position facing a tip end of the tip end portion (tip of 611) [as can be seen from Figure 6 in Tsuchiya].

12. 	Regarding to Claim 9, Tsuchiya discloses the staple removal device according claim I, wherein the abutment portion (tip of 612) includes a recessed portion (opening in 612, as can be seen from Figure 6 in Tsuchiya) configured to engage the crown portion at a position facing the crown portion [as can be seen from Figure 1-6 in Tsuchiya. In addition, note that an operator is capable of using the apparatus disclosed by Tsuchiya in the recited manner].

13. 	Regarding to Claim 10, Tsuchiya discloses the staple removal device according to 1 wherein the abutment portion (tip of 612) includes a wide portion (portion along a width of the tip of 612) which is widened toward an end of the first paper surface (top surface of 100). Note that the recited limitation of being “widened” is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including an abutment portion including a wide portion. The prior art of Tsuchiya discloses an abutment portion (tip of 612) including a wide portion (portion along a width of the tip of 612). The prior art of Tsuchiya therefore discloses the structure of the finished product resulting from the recited process. 


14. 	Regarding to Claim 12, Tsuchiya discloses a staple removal device [as can be seen from Figures 1 and 3 in Tsuchiya] configured to remove a staple (Staple A, as can be seen from Figures 3 and 6 in Tsuchiya) from a paper bundle (bundle 100, as can be seen from Figure 1 in Tsuchiya) bound by the staple (A) which includes a crown portion and a pair of leg portions, the staple removal device comprising: a placement portion (sheet mounting table 10, 410, as can be seen from Figure 1 and 3 in Tsuchiya) which includes a placement surface (top surface of 10 and 410) on which the paper bundle (100) is placeable [as can be seen from Figures 1 and 3 in Tsuchiya]; an insertion portion (tapered fix blade 611, as can be seen from Figure 6 in Tsuchiya) which is arranged to face a paper surface (top surface of 100, as can be seen from Figure 6 in Tsuchiya)  of the paper bundle (100) on a side where the crown portion is exposed in a state where the paper bundle is placed on the placement surface (top surface of 10 and 410), the insertion portion (611) being insertable between the crown portion and the paper surface (top surface of 100) [as can be seen from Figure 6 in Tsuchiya]; an insertion portion moving portion (620, 630, 640)  which is connected to the insertion portion (611) and configured to move the insertion portion along the paper surface (top surface of 100) [as described in paragraph 0034-0037 of the machine translation and can be seen from Figure 6 in Tsuchiya]; and an insertion portion adjustment portion (400, as described in paragraph 0033 and 0050 of the machine translation of Tsuchiya)  which is connected to the insertion portion (611) and is configured to adjust a position of the insertion portion relative to the placement surface (top surface of 10 and 410) in a thickness direction of the paper bundle (100) [as described in paragraph 0033 and 0050 of the machine translation of Tsuchiya]. 

15.	Regarding to Claim 17, Tsuchiya discloses a staple removal device [as can be seen from Figures 1 and 3 in Tsuchiya] configured to remove a staple (Staple A, as can be seen from Figures 3 and 6 in Tsuchiya)  from a paper bundle (bundle 100, as can be seen from Figure 1 in Tsuchiya) bound by the staple (A) which includes a crown portion and a pair of leg portions, the staple removal device comprising: a placement portion (sheet mounting table 10, 410, as can be seen from Figure 1 and 3 in Tsuchiya)  which includes a placement surface (top surface of 10 and 410) on which the paper bundle (100) is placeable [as can be seen from Figures 1 and 3 in Tsuchiya]; an insertion portion (tapered fix blade 611, as can be seen from Figure 6 in Tsuchiya)  which is arranged to face a paper surface (top surface of 100, as can be seen from Figure 6 in Tsuchiya)   of the paper bundle (100) on a side where the crown portion is exposed in a state where the paper bundle (100) is placed on the placement surface (top surface of 10 and 410), the insertion portion (611) being insertable between the crown portion and the paper surface (top surface of 100); a moving portion (620, 630, 640)  which is connected to the insertion portion (611) and configured to move the insertion portion (611) along the paper surface (top surface of 100); and a placement portion adjustment portion (400, as described in paragraph 0033 and 0050 of the machine translation of Tsuchiya)   which is connected to the placement portion (10, 410) and is configured to adjust a position of the placement surface (top surface of 10 and 410) relative to the insertion portion (611) in a thickness direction of the paper bundle (100) [as described in paragraph 0033 and 0050 of the machine translation of Tsuchiya]. 
.

16. 	Regarding to Claim 18, Tsuchiya discloses the staple removal device [as can be seen from Figures 1 and 3 in Tsuchiya] according to claim 17, wherein the placement portion adjustment portion (400, as described in paragraph 0033 and 0050) is configured to be adjustable by an operator [as described in paragraph 


Allowable Subject Matter
17.	Claims 11, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	Claims 6-7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRVANA DEONAUTH/Examiner, Art Unit 3726